COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-129-CV
 
  
MIECZYSLAW 
BIRAN                                                           APPELLANTS
AND 
TERESA BIRAN
  
V.
  
ASHTON-BROWN 
BUILDERS, INC.                                              APPELLEE
 
  
----------
 
FROM 
THE 48TH DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
April 6, 2005 and April 21, 2005, we notified appellant, in accordance with rule 
of appellate procedure 42.3(c), that we would dismiss this appeal unless the 
$125 filing fee was paid.  Tex. R. App. P. 42.3(c).  Appellant 
has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
   
     
                                                                  PER 
CURIAM
 
 
 
PANEL 
D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
  
DELIVERED: 
May 19, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).